DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 04/07/2022 has been entered.  Claims 1-9, 11-12, 14-17, 19-22, 24-39, and 41-58 are pending, claims 35-39, and 41-53 are withdrawn from consideration, and claims 1-9, 11-12, 14-17, 19-22, 24-27, 30-34 and 54-58 are currently under consideration for patentability under 37 CFR 1.104.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 reciting inter alia wherein the imaging assembly is arranged proximally from the therapeutic element and 2 the imaging assembly is dimensioned to fit within the profile dimensions of the looped support structure such that the looped support structure protects the imaging assembly from nasal tissue during insertion of the device into a nasal cavity, wherein the imaging cannula includes a proximal portion removably coupled to the handle of the device by a handle attachment base, the handle attachment base configured for axial translation along a distal end of the handle and rotational translation about a central axis of the distal end of the handle..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is allowable. Claims 8, 14, 16, 17, 27, and 30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of species a-w, as set forth in the Office action mailed on 09/10/2019, is hereby withdrawn and claims  8, 14, 16, 17, 27, and 30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 35-39, 41-50, and 53 directed to the invention(s) of a method for treating rhinitis in a tissue region within a nasal cavity, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 30 is objected to because of the following informalities:  claim 30 depends from claim 28, which has been canceled.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the couplers being configured to articulate the therapeutic element on the working cannula together with the imaging assembly  (claims 16, 58) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites inter alia, “a handle including a handle housing with an opening… an imaging cannula external to the handle housing and coupled to the working cannula externally of the handle housing via one or more couplers…an articulating region operably coupled to the imaging assembly and configured to articulate the imaging assembly relative to an axis of insertion of the working cannula into a nasal cavity… the imaging cannula includes a proximal portion removably coupled to the handle of the device by a handle attachment base.”  Claim 27 depends from claim 1 and recites “the handle includes an articulation actuator configured to actuate the articulating region.”  There is no support in the specification for the handle of the working cannula to function to articulate the separate imaging cannula.  Therefore claim 27 is rejected for being directed to new matter.
Claim 1 recites inter alia, “an imaging cannula external to the handle housing and coupled to the working cannula externally of the handle housing via one or more couplers,” and further, “ an articulating region operably coupled to the imaging assembly and configured to articulate the imaging assembly relative to an axis of insertion of the working cannula into a nasal cavity.”  Claim 30 depends from claim 1 and recites inter alia, “the flexible distal portion is shapeable so as to obtain a desired viewing angle or position of the imaging assembly relative to the therapeutic element.”  The shapeable language is directed to a malleable distal portion 1903 as discussed in paragraph [0113] of the published specification.  There is no support in the specification for the articulating region of the imaging cannula to also be malleable.  Therefore claim 30 is rejected for being directed to new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 34 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the flexible distal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the method further comprising ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 has been amended to recite inter alia, “the method further comprising at least one of: axially translating the handle attachment base along a distal end of the handle so as to axially translate the imaging assembly, and/or rotationally translating the handle attachment base about a central axis of the distal end of the handle so as to rotationally translate the imaging assembly about the axis of working cannula.”  Claim 34 is not directed to a method and recites no method steps prior to this new language. It is unclear, then, how these method steps should be interpreted within the apparatus of “a single handheld integrated cryo-therapy and imaging device for treatment of rhinitis.” 

Response to Arguments
Applicant’s arguments with respect to claim(s) 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795